OPINION — AG — ** SCHOOL DISTRICT — LEVY — APPROPRIATION ** (1) WHERE THE GOVERNING BOARD OF AN INDEPENDENT SCHOOL DISTRICT HAS CERTIFIED THE NEED FOR AN ADDITIONAL LEVY ONE MILL LEVY FOR THE ACQUISITION OF SITES AND THE ERECTION OF BUILDINGS FOR " SEPARATE " SCHOOLS, IT IS THE MANDATORY DUTY OF THE COUNTY EXCISE BOARD TO MAKE AN ADDITIONAL MILL LEVY OF ONE MILL FOR SUCH PURPOSES. (2) A COUNTY EXCISE BOARD MAY 'NOT' LAWFULLY MAKE A LEVY FOR GENERAL FUND PURPOSE IN EXCESS OF ONE WHICH (TOGETHER WITH INCOME LAWFULLY AVAILABLE FORM OTHER SOURCES) IS REQUIRED TO FINANCE ITEMS OF ESTIMATED NEEDS FOR LAWFUL PURPOSES WHICH HAVE BEEN APPROVED FOR APPROPRIATION, AND MAY 'NOT' LAWFULLY REDUCE ITEMS OF ESTIMATED NEEDS FOR LAWFULLY REDUCE ITEMS OF ESTIMATED NEEDS FOR LAWFUL PURPOSES UNLESS THE TOTAL THEREOF EXCEEDS THE TOTAL MEANS LAWFULLY AVAILABLE, MAY 'NOT' LAWFULLY REDUCE SUCH ITEMS TO THE EXTENT THAT THE TOTAL THEREOF IS LESS THAN THE TOTAL MEANS LAWFULLY AVAILABLE FOR SUCH PURPOSE. (SCHOOLS, BUILDINGS CONSTRUCTION, MAINTENANCE, ESTIMATED NEEDS, APPROPRIATION, TAX, BUDGET, EXCISE BOARD, AUTHORITY) CITE: 68 O.S. 289 [68-289], 68 O.S. 297 [68-297], ARTICLE X, SECTION 9, 68 O.S. 289 [68-289](B) (JAMES C. HARKIN)